Citation Nr: 0622823	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-32 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether there was clear and unmistakable error in a December 
1958 rating decision which assigned a 30 percent initial 
disability evaluation for amputation of the right thumb 
through the proximal phalanx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to October 
1958.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in North Little Rock, Arkansas 
(RO).

The veteran filed a claim for entitlement to an increased 
evaluation of his 
service-connected amputation of the right thumb through the 
proximal phalanx in August 2002.  After the RO denied his 
claim in November 2002, the veteran filed a notice of 
disagreement in March 2003.  The RO issued a statement of the 
case in October 2003, and the veteran perfected his appeal in 
November 2003.  Subsequent to the certification of the 
appeal, and remand of this issue by the Board in May 2004, 
the RO granted the veteran's claim of entitlement to an 
increased evaluation of his service-connected amputation of 
the right thumb through the proximal phalanx in a December 
2005 rating decision to a 40 percent evaluation, effective 
August 19, 2002.  This is the maximum schedular evaluation 
available under 38 C.F.R. § 4.71a, Diagnostic Code 5152 
(2005).  Accordingly, this issue is no longer before the 
Board.

Additionally, the Board notes that evidence pertaining to the 
veteran's increased evaluation claim was received by the 
Board in February 2006, and did not include a wavier of RO 
jurisdiction.  However, review of the veteran's claims file 
shows that this evidence is an exact copy of documents 
previously received in March 2003.  As such, they were 
associated with the claims file, and considered by the RO, 
prior to the issuance of the October 2003 statement of the 
case.  Accordingly, and in light of the maximum schedular 
evaluation having been awarded for this disability in 
December 2005, a remand for due process purposes is not 
required. 

FINDINGS OF FACT

The unappealed December 1958 rating decision, which granted 
service connection for amputation of the right thumb through 
the proximal phalanx, and assigned an initial 30 percent 
disabling evaluation, considered the correct evidence and law 
as it then existed, did not involve an error that would 
undebatably lead to a different result if such error were 
corrected, and was supported by the evidence then of record.


CONCLUSION OF LAW

The December 1958 rating decision did not contain clear and 
unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that CUE claims are not conventional 
appeals, but requests for revisions of previous decisions.  
Therefore, the regulations pertinent to VA's duties to notify 
and to assist are not applicable to CUE claims.  See Livesay 
v. Principi, 15 Vet. App. 165, 
178-79 (2001).  Thus, a remand for any further technical 
compliance with the pertinent provisions is not necessary.

Under the applicable criteria, RO decisions that are final 
and binding will be accepted as correct in the absence of 
CUE.  See 38 C.F.R. § 3.105(a).  The question of whether CUE 
is present in a prior determination is analyzed under a 
three-pronged test.  First, it must be determined whether 
either the correct facts, as they were known at the time, 
were not before the adjudicator, that is, more than a simple 
disagreement as to how the facts were weighed and evaluated; 
or that the statutory or regulatory provisions existing at 
that time were incorrectly applied.  Second, the error must 
be undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome.  Third, a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

According to the Court, CUE is a very specific and rare kind 
of error.  It is the kind of error to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313).  The 
Court has defined CUE as administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1992).  However, the mere misinterpretation of 
facts does not constitute CUE.  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991).  The Court has also held that the 
failure to fulfill the duty to assist does not constitute 
CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

In 1958, disability evaluations were determined by the 
application of the VA's Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (1953 & Loose Leaf Edition 
1957).  The percentage ratings contained in the Schedule 
represented the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1 (1953 & Loose Leaf 
Edition 1957).

The applicable rating criteria in effect at the time of the 
December 1958 rating decision set forth factors to be 
considered in the evaluation of disabilities residual to 
single-finger amputations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5152 (1953 & Loose Leaf Edition 1957).  By the December 
1958 rating decision, service connection was granted, and an 
initial 30 percent disabling evaluation assigned, under 
38 C.F.R. § 4.71a, Diagnostic Code 5152.  Id.  Because the 
amputation was part of the right thumb, and the veteran's 
April 1955 service entrance examination noted that he is 
right handed, the relevant ratings pertinent to this case 
refer to those for the major hand.  To that end, a 30 percent 
disabling evaluation is assigned for amputation of the thumb 
of the major hand at the metacarpophalangeal joint or through 
the proximal phalanx.  Id.  The highest evaluation, the 
maximum 40 percent disabling evaluation, contemplates 
amputation of the thumb of the major hand with metacarpal 
resection.  Id.  Metacarpal resection is defined elsewhere in 
Diagnostic Code 5152 as the loss of more than one-half of the 
metacarpal bone.  Id.

The veteran contends that the December 1958 rating decision 
contains CUE.  In this regard, the 1958 RO decision was not 
appealed by the veteran, and thus the decision is final, 
unless the decision is shown to be based on CUE.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104(a) (2005).  The veteran 
has made no specific allegations that the correct facts as 
they were known at the time were not before the RO in 
December 1958.  Instead, the veteran contends that, at the 
time of the rating decision in question, the RO failed to 
correctly apply the criteria set forth in Diagnostic Code 
5152; he asserts that the objective medical evidence of 
record warranted the assignment of the maximum 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5152. 

At the time of the December 1958 RO decision, the pertinent 
evidence of record included the veteran's service medical 
records and the November 1958 VA examination records.  The 
veteran's service medical records show that he was admitted 
to a service department hospital in October 1955 with a 
compound commuted fracture of the right thumb.  During 
surgery, it was discovered that the thumb was held intact 
only by the flexor tendon, so traumatic amputation of the 
distal phalanx was completed.  According to a January 1956 
record, the veteran was on convalescence for several months, 
but the thumb became troublesome; revision of the stump, with 
split thickness graft to the web space between the thumb and 
index finger, was then conducted.  After this procedure, the 
veteran's ability to grasp and pick up objects was reported 
as improved.  Subsequently, in July 1956, the veteran was 
again admitted to the service department hospital for another 
revision of the stump due to increased painful point of 
contact on the opposing surface of the thumb.  At that time, 
the stump was revised under local nerve block, and the sharp 
bone spurs were removed.  Finally, the veteran's October 1958 
service separation examination noted absence of the right 
thumb due to trauma. 

During a VA examination in November 1958, physical 
examination showed amputation of the right thumb between the 
metacarpal and middle interphalangeal joint.  The stump was 
noted to be well healed, and the skin graft was healed and 
asymptomatic.  The examiner noted no limitation of motion of 
the rest of the joints, as the remaining part of the thumb 
could be moved in all directions.  X-rays showed that the 
thumb had been amputated through the proximal metaphysis of 
the proximal phalanx, with no reactive bony changes present.  
The diagnosis was amputation of the right thumb, through the 
proximal metaphysis of the right proximal phalanx.

In light of the above, the Board finds that the veteran's 
allegations of error in the RO's assignment of a 30 percent 
disabling evaluation at the time of the 1958 rating decision 
do not meet the standard of CUE.  For the veteran's right 
thumb amputation to have warranted a 40 percent disabling 
evaluation at the time of the December 1958 rating, objective 
medical evidence would have to show that the right thumb 
amputation resulted in the loss of more than half of the 
metacarpal bone.  Of the three long bones of the thumb, the 
metacarpal bone is the closest to the palm of the hand.  
38 C.F.R. § 4.71, Plate III (1953 & Loose Leaf Edition 1957).  
The middle long bone is known as the proximal phalanx, and 
the long bone that includes the fingertip is known as the 
distal phalanx.  Id.  The interphalangeal joint is located 
between the distal phalanx and the proximal phalanx, and the 
metacarpophalangeal joint is located between the proximal 
phalanx and the metacarpal bone.  Id.

In discussing the x-ray taken as part of the November 1958 VA 
examination, the December 1958 rating decision noted that the 
amputation was through, or included, the proximal phalanx 
between the metacarpal and middle phalangeal joint of the 
right thumb.  This finding is echoed by the VA examination 
report, and the service medical records concerning the 
remedial revisions of the stump in January 1956 and July 
1956.  Based on the above, the objective evidence showed at 
the time of the December 1958 decision, that the veteran's 
metacarpal bone was still intact.  Neither the service 
medical records, nor the VA examination report findings, 
including the x-ray, make any mention of removal of part or 
all of the metacarpal bone; although the veteran's October 
1958 service separation examination mentions "absence of 
[right] thumb due to trauma," the x-ray of the thumb one 
month later clearly showed that bone remained.  Rather, it is 
specified that the amputation was through, or included, the 
proximal phalanx.  As noted above, to warrant a 40 percent 
disabling evaluation under the pertinent criteria, at least 
half of the metacarpal bone would have had to be removed.  In 
the veteran's case, there is no evidence that any of the 
metacarpal bone was amputated, let alone more than half of 
it.

That the RO did not award a 40 percent disabling evaluation 
for metacarpal resection of the right thumb, does not rise to 
the stringent definition of CUE.  See Fugo, 6 Vet. App. at 
40.  The Board finds, to the contrary, that the December 1958 
rating decision was supported by the evidence then of record, 
and that the statutory and regulatory provisions in effect at 
the time were correctly applied.  There is nothing in the 
evidence at the time of the December 1958 rating decision 
which would compel a conclusion, to which reasonable minds 
could not differ, that the specifics of the amputation of the 
veteran's right thumb warranted a 40 percent disabling 
evaluation under Diagnostic Code 5152.  There was no 
undebatable error of law that would have manifestly changed 
the outcome.  Therefore, the Board finds no CUE in the 
December 1958 RO decision with regard to the assignment of a 
30 percent disabling evaluation.


ORDER

The December 1958 rating decision, which granted service 
connection for 
mid-proximal phalanx amputation of the right thumb, and 
assigned a 30 percent disabling evaluation was not clearly 
and unmistakably erroneous, and the appeal is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


